Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 05/13/2021. As directed, claims 1-13 and 15-18 were amended. Claim 14 was cancelled. Accordingly, claims 1-13 and 15-18 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Objections
Claims 12 and 18 are objected to because of the following informalities:  
In claim 12, line 3, it appears Applicant intended “said measure” to read --said measuring--
In claim 18, line 4, it appears Applicant intended “in the characteristic diagram” to read --in the current characteristic diagram--
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 1, 6, 8, 10, and 16 each recite “leak-tightness”, which is indefinite. It is unclear what is meant by the phrase “leak-tightness”, and what it might mean for a leak to be tight or not, rendering the scope of the claims indefinite. Claims 2-18 depend from claim 1, claims 7 and 9-11 depend from claim 6, and claim 11 depends from claim 10, each failing to cure said indefiniteness issues, 
Furthermore, claim 6 recites “wherein the control unit, during the diagnostic method, measures the size of the piston movement in a case of constant motor current flowing through the drive and determines the leak tightness and/or functioning of the component or one of its parts on the basis of the size of the piston movement, evaluating a pressure-volume characteristic curve of the component”, which is indefinite. It is unclear how the phrase “evaluating a pressure-volume characteristic curve of the component” is related to the rest of the claim, rendering the scope of the claims indefinite. Claims 7 and 9-11 depend from claim 6, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “wherein the control unit, during the diagnostic method, measures the size of the piston movement in a case of constant motor current flowing through the drive and determines the leak tightness and/or functioning of the component or one of its parts on the basis of the size of the piston movement, and by evaluating a pressure-volume characteristic curve of the component”, as appears to be most consistent with Applicant’s specification. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/13/2021, with respect to 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive.  The prior art rejections of claims 1-13 and 15-18 have been withdrawn. 
Applicant's arguments, see Remarks, filed 5/13/2021, with respect to 35 USC § 112 have been fully considered but they are not persuasive. As outlined above, Examiner maintains previous indefiniteness rejections with respect to claims 1, 6, 8, 10, and 16, and their dependents. Applicant’s arguments do not substantively address the indefiniteness issues previously outlined and repeated here. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669